Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 18, 2015                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150725 & (206)(208)                                                                                 Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  MARKELL VANSLEMBROUCK, Minor,                                                                      Richard H. Bernstein,
  by and through ERIC BRAVERMAN,                                                                                     Justices
  Conservator,
               Plaintiff-Appellee,

  and

  KIMBERLY A. VANSLEMBROUCK,
           Plaintiff,
  v                                                                SC: 150725
                                                                   COA: 309680
                                                                   Oakland CC: 2006-074585-NH
  ANDREW JAY HALPERIN, M.D., and
  WILLIAM BEAUMONT HOSPITAL,
           Defendants-Appellants,
  and

  MICHIGAN INSTITUTE OF GYNECOLOGY
  AND OBSTETRICS, P.C.,
            Defendant.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs. The
  motions to seal and for disclosure are DENIED as moot.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 18, 2015
         p0915
                                                                              Clerk